EXHIBIT 10.6

 

EXECUTION VERSION



 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of February 14, 2020,
by and between Franchise Group, Inc., a Delaware corporation (the “Company”),
and Kayne FRG Holdings, L.P., a Delaware limited partnership (the “Subscriber”),
that is subscribing hereby to purchase shares of Common Stock, par value $0.01
per share, of the Company (“Common Stock”).

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of December 28, 2019, by and among American Freight Group Inc., a
Delaware corporation (“Target”), Franchise Group Newco Intermediate AF, LLC, a
Delaware limited liability company and indirect subsidiary of the Company
(“Parent”), Franchise Group Merger Sub AF, Inc., a Delaware corporation and
direct wholly owned subsidiary of Parent (“Merger Sub”) and The Jordan Company,
L.P., a Delaware limited partnership, solely in its capacity as Representative
(as defined therein) (as such agreement may be amended, restated or otherwise
modified from time to time, the “Merger Agreement”), pursuant to which, among
other things, subject to the terms and conditions set forth in the Merger
Agreement, Merger Sub will merge with and into Target, with Target continuing as
the surviving corporation in such merger and as an indirect subsidiary of the
Company (the “Transaction”);

 

WHEREAS, on December 28, 2019, the Company entered into a debt commitment letter
with the Subscriber (the “Debt Commitment Letter”) and related fee letters (the
“Fee Letters” and, together with the Debt Commitment Letter, the “DCL”),
pursuant to which the Subscriber has agreed to provide $200,000,000 of debt
financing for the Transaction subject to the terms and conditions set forth in
the DCL (the “Debt Commitment”); and

 

WHEREAS, as consideration and payment for services rendered by the Subscriber to
the Company and its affiliates in connection with the Debt Commitment and the
debt financing contemplated thereby (the “Consideration”), the Subscriber
desires to subscribe for from the Company, and the Company desires to issue and
sell to the Subscriber in exchange for the Consideration, the Subscription
Shares (as defined below), subject to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and obligations hereinafter set forth and
such other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Purchase and Sale of Common Stock. Subject to the terms and conditions set
forth in this Agreement, contemporaneously with the consummation of the
Transaction, the Subscriber shall purchase, and the Company shall issue and sell
to the Subscriber, 1,250,000 shares of Common Stock (the “Subscription Shares”)
in exchange for the Consideration. The issuance by the Company of the
Subscription Shares and the subscription by the Subscriber of the Subscription
Shares in exchange for the Consideration are hereby collectively referred to
herein as the “Subscription”.

 

2. Closing.

 

(a)The closing of the purchase and sale of the Subscription Shares (the
“Closing”) shall take place at the offices of Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, NY 10019, on the same day as (and contemporaneously
with) the closing of the Transaction pursuant to the Merger Agreement, or at
such different time or date and at such other place as the Subscriber and the
Company may mutually agree in writing (the “Closing Date”).

 







(b)At the Closing, the Company shall evidence, or cause to be evidenced, the
Subscription Shares in book entry format with the Company’s transfer agent.

 

3. Representations and Warranties of the Subscriber. The Subscriber hereby
represents and warrants to the Company, as of the date hereof (except to the
extent another date is specified below), as follows:

 

(a)Authority and Approval; Enforceability. The Subscriber has all requisite
power, authority and legal capacity to execute and deliver this Agreement, to
perform its obligations under this Agreement and to consummate the Subscription.
The execution, delivery and performance by the Subscriber of this Agreement, and
the consummation by it of the Subscription, have been duly and validly
authorized by all necessary action on the part of the Subscriber, and no other
proceedings on the part of the Subscriber are necessary to authorize the
execution and delivery by the Subscriber of this Agreement and the consummation
by it of the Subscription. This Agreement has been duly executed and delivered
by the Subscriber and, assuming due authorization, execution and delivery hereof
by the Company, is a legal, valid and binding obligation of the Subscriber,
enforceable against the Subscriber in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other Applicable Laws affecting creditors’ rights generally from
time to time in effect and by general principles of equity).

 

(b)Non-contravention. The execution, delivery and performance of this Agreement,
and the consummation of the Subscription, do not and will not conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any lien (other than liens, if any,
contained in the certificate of incorporation or bylaws of the Company and
restrictions on transfer pursuant to applicable securities laws, in each case in
respect of the Subscription Shares) in or upon any of the properties or other
assets of the Subscriber under, (i) the organizational documents of the
Subscriber (if Subscriber is an entity), (ii) any Contract to which the
Subscriber is a party or any of its properties or other assets is subject or
(iii) subject to (x) the filing of a Schedule 13D or an amendment to an existing
Schedule 13D filing under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and (y) such filings and approvals as may be required by any
applicable state securities or “blue sky” laws, any Applicable Law with respect
to the Subscriber or its properties or other assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, violations, breaches, defaults,
rights, losses or liens that have not had or would not reasonably be expected to
have, individually or in the aggregate, a Subscriber Material Adverse Effect.

 

(c)Litigation. There is no Action pending or, to the Knowledge of the
Subscriber, threatened, and to the Knowledge of Subscriber, there is no external
investigation pending or threatened with respect to the Subscriber, nor is there
any material judgment, decree, injunction, rule or order of any Governmental
Authority or arbitrator outstanding with respect to the Subscriber, except in
each case for any Actions that have not had and would not reasonably expected to
have, individually or in the aggregate, a Subscriber Material Adverse Effect.

 

(d)No Brokers. Other than the payment of fees and reimbursement of expenses of
the Subscriber and its affiliates pursuant to the DCL, no broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses, in connection with the Subscription based upon arrangements made by or
on behalf of the Subscriber.

 

- 2 -







(e)Accredited Investor; Purchase for Own Account; No Registration.

 

i.The Subscriber has such knowledge and experience in financial and business
matters such that it is capable of evaluating the merits and risks of its
investment.

 

ii.The Subscriber is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

 

iii.The Subscriber is experienced in evaluating and investing in private
placement transactions of securities of companies in a similar stage of
development and acknowledges that it is able to fend for itself, can bear the
economic risk of its investment in the Company and has such knowledge and
experience in financial and business matters that the Subscriber is capable of
evaluating the merits and risks of the investment in the Subscription Shares and
can afford a complete loss of its investment.

 

iv.The Subscriber is acquiring the Subscription Shares for investment only and
for its own account, and not with a view toward or for sale in connection with
any distribution thereof. The Subscriber has no present plan or intention of
distributing, selling, exchanging, transferring or otherwise disposing of any
such Subscription Shares.

 

v.The Subscriber has been advised and understands that (1) the Subscription
Shares have not been registered under the Securities Act, or any state
securities or “blue sky” laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities and “blue
sky” laws or unless an exemption from such registration requirements is
available, (2) the Subscriber may be required to hold, and continue to bear the
economic risk of its investment in, the Subscription Shares indefinitely, unless
the offer and sale of such Subscription Shares is subsequently registered under
the Securities Act and all applicable state securities and “blue sky” laws or an
exemption from such registration is available, (3) Rule 144 promulgated under
the Securities Act is not presently available with respect to the sale of any
Subscription Shares, (4) when and if the Subscription Shares may be disposed of
without registration under the Securities Act in reliance on Rule 144 of the
Securities Act, the amount of Subscription Shares that may be disposed of may be
limited in accordance with the terms and conditions of such Rule and (5) if an
exemption under Rule 144 of the Securities Act is not available, the public
offer or sale of the Subscription Shares without registration will require
compliance with some other exemption under the Securities Act and compliance
with any state securities or “blue sky” laws.

 

4. Representations and Warranties of the Company. Except as disclosed in the
reports, schedules, forms, statements and other documents (including exhibits
and other information incorporated therein) with the SEC since October 31, 2019
but prior to the date hereof and publicly available on the SEC’s Electronic Data
Gathering Analysis and Retrieval system (collectively, the “Company SEC
Documents”) (but (i) without giving effect to any amendment thereof filed with
or furnished to the SEC on the date of this Agreement and (ii) excluding any
disclosure (other than statements of historical fact) contained in such Company
SEC Documents under the heading “Risk Factors” or “Cautionary Statement About
Forward-Looking Statements” or similar heading and any other disclosures
contained or referenced therein of factors or risks that are predictive,
cautionary or forward-looking in nature), the Company represents and warrants to
the Subscriber, as of the date hereof (except to the extent another date is
specified below), as follows:

 

- 3 -







(a)Organization, Standing and Corporate Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the Applicable Laws of
the State of Delaware and has all requisite corporate power and authority to
carry on its business as now being conducted. Each Subsidiary of the Company is
an entity duly organized, validly existing and in good standing (except to the
extent the “good standing” concept is not applicable in any relevant
jurisdiction) under the Applicable Laws of the jurisdiction in which it is
formed and has all requisite corporate, limited liability company or other
entity power and authority to carry on its business as now being conducted,
except to the extent that any failure to be so organized, validly existing and
in good standing has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. The Company
and each of its Subsidiaries is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the nature of its business or the
ownership, leasing or operation of its properties makes such qualification or
licensing necessary, other than in such jurisdictions where the failure to be so
qualified or licensed has not had or would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. The Company
has, prior to the date hereof, made available to the Subscriber true and
complete copies of the certificate of incorporation and bylaws of the Company.
There has been no breach by the Company of the certificate of incorporation or
bylaws of the Company, each as in effect from time to time, except as would not
have a Company Material Adverse Effect.

 

(b)Subsidiaries. All the outstanding shares of capital stock of, or other equity
interests in, each Subsidiary of the Company have been validly issued and, where
applicable, are fully paid and nonassessable, and are owned directly or
indirectly by the Company free and clear of any liens other than Permitted
Liens. Except (i) as set forth on Schedule 5(b) hereto and (ii) for the capital
stock or other equity or voting interests of its Subsidiaries, the Company does
not own, directly or indirectly, any capital stock or other equity or voting
interests in any person. Neither the execution and delivery of this Agreement,
nor the consummation of the Transaction, by the Company will conflict with or
result in a breach of, or trigger a right of first refusal or other preferential
purchase right or preemptive right under any organizational documents,
partnership agreement, joint venture agreement, stockholders agreement or
similar agreement in connection with the Company’s or its Subsidiaries’
ownership of any capital stock or other equity or voting interests in any Person
set forth on Schedule 5(b) hereto.

 

(c)Authority and Approval; Enforceability. The Company has all necessary
corporate power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement and to consummate the Subscription. The
execution, delivery and performance by the Company of this Agreement and the
consummation by it of the Subscription, have been duly and validly authorized by
the board of directors of the Company and no other corporate action on the part
of the Company pursuant to the Applicable Laws of the State of Delaware, the
applicable listing standards of the Nasdaq Stock Market or otherwise, is
necessary to authorize the execution and delivery by the Company of this
Agreement and the consummation by it of the Subscription. This Agreement has
been duly executed and delivered by the Company and, assuming due authorization,
execution and delivery hereof by the Subscriber, is a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms (subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other Applicable Laws affecting creditors’ rights
generally from time to time in effect and by general principles of equity).

 

(d)Non-contravention. The execution, delivery and performance of this Agreement,
and the consummation of the Subscription, do not and will not, conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any lien in or upon any of the properties or
other assets of the Company or any of its Subsidiaries under, (i) the
organizational documents of the Company, (ii) any Contract to which the Company
or any of its Subsidiaries is a party or any of their respective properties or
other assets is subject or (iii) any Applicable Law with respect to the Company
or any of its Subsidiaries or their respective properties or other assets, other
than, in the case of clauses (ii) and (iii), any such conflicts, violations,
breaches, defaults, rights, losses or liens that have not had or would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

- 4 -







(e)Capital Structure. The authorized capital stock of the Company consists of
(i) 180,000,000 shares of Common Stock and (ii) 20,000,000 shares of Voting
Non-Economic Preferred Stock, par value $0.01 per share (“Preferred Stock”). As
of January 24, 2020, (A) 20,604,225 shares of Common Stock were issued and
outstanding, (B) 1,886,667 shares of Preferred Stock were issued and
outstanding, (C) there were restricted stock units issued under the JTH Holding,
Inc. 2011 Equity and Cash Incentive Plan (the “2011 Stock Plan”) covering 63,682
shares of Common Stock, (D) there were options to acquire 460,285 shares of
Common Stock outstanding under the 2011 Stock Plan, (E) there were restricted
stock units and performance restricted stock units issued under the Franchise
Group, Inc. 2019 Omnibus Incentive Plan (the “2019 Plan”) covering 601,666
shares of Common Stock and (F) 4,398,334 shares of Common Stock were reserved
for future issuances pursuant to the 2019 Plan.

 

(f)Valid Issuance. The Common Stock issuable in the Subscription, when issued,
sold and delivered at the Closing, will be duly authorized and validly issued,
fully paid and nonassessable, and will be issued free and clear of any liens
(other than such liens created by the certificate of incorporation of the
Company or by applicable securities law) or any preemptive rights.

 

(g)Company SEC Documents; No Undisclosed Liabilities.

 

(i)The Company has timely filed or furnished the Company SEC Documents. No
Subsidiary of the Company is required to file or furnish, or files or furnishes,
any form, report or other document with the SEC.

 

(ii)As of their respective dates, the Company SEC Documents complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, applicable to such Company SEC Documents, and, as of
their respective dates, none of the Company SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, unless such
information contained in any Company SEC Document has been amended or superseded
by a later-filed Company SEC Document that was filed prior to the date hereof.

 

(iii)The financial statements of the Company included in the Company SEC
Documents comply as of their respective dates as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, have been prepared in accordance
with GAAP (except, in the case of unaudited statements, for normal and recurring
year-end adjustments not material in amount and as permitted by Form 10-Q of the
SEC or other rules and regulations of the SEC) applied by the Company on a
consistent basis during the periods and at the dates involved (except as may be
indicated therein or in the notes thereto) and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (except, in the case of unaudited
statements, for normal and recurring year-end adjustments not material in amount
and as permitted by Form 10-Q of the SEC or other rules and regulations of the
SEC). Neither the Company nor any of its Subsidiaries maintains any “off balance
sheet arrangements” within the meaning of Item 303 of Regulation S-K of the SEC.

 

- 5 -







(iv)Neither the Company nor any of its Subsidiaries has any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
that would be required under GAAP to be reflected on a consolidated balance
sheet of the Company and its Subsidiaries (including the notes thereto), except
for any such liabilities or obligations (A) accrued, disclosed, reflected or
reserved against in the most recent financial statements (including any related
notes) contained in the Company SEC Documents filed prior to the date of this
Agreement, (B) incurred in the ordinary course of business since the date of the
latest balance sheet included in such financial statements, (C) incurred in
connection with this Agreement, the Merger Agreement, the agreements and
documents ancillary thereto, the Subscription, the Transaction and the other
transactions ancillary to the Transaction or (D) that have not had or would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

(h)Absence of Certain Changes or Events. Since October 31, 2019, until the date
of this Agreement, (i) the Company and its Subsidiaries have conducted their
respective businesses in all material respects in accordance with the ordinary
course of such businesses and (ii) (A) there has not been any change, effect,
event, circumstance, occurrence or state of facts that has had or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, (B) neither the Company nor one of its Subsidiaries has
sold, leased, transferred, assigned or otherwise disposed of any material
assets, other than in the ordinary course of business consistent with past
practice, (C) the Company has not (1) declared, set aside or paid any
distribution in respect of the capital stock of the Company or other equity
interests of the Company or (2) redeemed or purchased any capital stock of the
Company or other equity interests of the Company, (D) neither the Company nor
its Subsidiaries have made, changed or revoked any material Tax election, filed
an amended Tax Return, settled any Tax audit or changed any Tax accounting
periods or methods and (E) neither the Company nor its Subsidiaries have
committed to do any of the foregoing.

 

(i)Litigation. There is no material Action pending or, to the Knowledge of the
Company, threatened, and the Company has no Knowledge of any material external
investigation pending or threatened with respect to the Company or its
Subsidiaries, nor is there any material judgment, decree, injunction, rule or
order of any Governmental Authority or arbitrator outstanding with respect to
the Company or any of its Subsidiaries.

 

(j)Compliance with Applicable Laws.

 

(i)The Company and each of its Subsidiaries are and have been since October 31,
2019, in compliance with all Applicable Laws, their properties or other assets
or their business or operations, except for such violations or noncompliance
that have not been and would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect. The Company and its
Subsidiaries have in effect all Permits necessary to carry on their businesses
as currently conducted, and there has occurred no violation of, default (with or
without notice or lapse of time or both) under, or event giving to others any
right of termination, amendment or cancellation of, with or without notice or
lapse of time or both, any Permit, except for such violation, defaults,
terminations, amendments or cancellations that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect. There is no event which has occurred that would
reasonably be expected to result in the termination, revocation, cancellation,
non-renewal or adverse modification of any such Permit, except where such
termination, revocation, cancellation, non-renewal or adverse modification would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

- 6 -







(ii)Since October 31, 2019, (A) neither the Company nor any of its Subsidiaries
has received any written notice from any Governmental Authority that alleges or
relates to (1) any violation or noncompliance (or reflects that the Company or
any of its Subsidiaries is under investigation or the subject of an inquiry by
any such Governmental Authority for such alleged noncompliance) with any
Applicable Law or (2) any fine, assessment or cease and desist order, or the
suspension, revocation or limitation or restriction of any Permit and (B)
neither the Company nor any of its Subsidiaries has entered into any agreement
or settlement with any Governmental Authority with respect to its alleged
noncompliance with, or violation of, any Applicable Law, except in each case in
clauses (A) and (B) above to the extent any such violation, noncompliance, fine,
assessment, order, suspension, revocation, limitation or restriction has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect.

 

(k)No Brokers. No broker, investment banker, financial advisor or other person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission, or the reimbursement of expenses, in connection with the
Subscription based upon arrangements made by or on behalf of the Company or its
Subsidiaries.

 

5. Lock-up.

 

The Subscriber agrees that, during the period beginning from the date hereof and
continuing to and including the date that is six months after the date hereof
(the “Lock-Up Period”), it will not offer, sell, contract to sell, pledge, grant
any option to purchase, make any short sale or otherwise transfer, assign or
dispose of any of the Subscription Shares. The foregoing restriction is
expressly agreed to preclude the Subscriber from engaging in any hedging or
other transaction which is designed to or which reasonably could be expected to
lead to or result in a sale or disposition of the Subscription Shares even if
such shares would be disposed of by someone other than the Subscriber. Such
prohibited hedging or other transactions would include, without limitation, any
short sale or any purchase, sale or grant of any right (including. without
limitation, any put or call option) with respect to any of the Subscription
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from such shares. Notwithstanding the foregoing,
the Subscriber may:

 



(a)transfer the Subscription Shares in connection with a change of control
transaction that is consummated during the Lock-Up Period that has been approved
by the board of directors of the Company; provided, that in the event that such
change of control transaction is not completed, the Subscription Shares shall
remain subject to the restrictions contained in this Section 5 to the extent
that the Lock-Up Period has not expired;



 

(b)transfer the Subscription Shares to (i) another corporation, partnership,
limited liability company or other entity that controls, is controlled by or is
under common control with the Subscriber or (ii) as part of a disposition,
transfer or distribution by the Subscriber to its partners, limited liability
company members or other equity holders, or if the Subscriber is a corporation,
to any wholly-owned subsidiary of such corporation; provided, however, that in
any such case, it shall be a condition to the transfer that the transferee
execute an agreement stating that the transferee is receiving and holding such
Subscription Shares subject to the provisions of this Section 5 and there shall
be no further transfer of such Subscription Shares except in accordance with
this Section 5; provided, further, that any such transfer shall not involve a
disposition for value; and

 



(c)transfer the Subscription Shares in connection with a registered public
offering (whether or not underwritten) that is consummated during the Lock-Up
Period in which shares of common stock held by one or more funds controlled by
Vintage Capital Management, LLC are being offered to the public in such
registered public offering.



 



- 7 -







 



For purposes of clause (a) of this Section 5,

 



“Capital Stock” shall mean any and all shares, interests, participations, or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights, or options to purchase, or other arrangements
or rights to acquire any of the foregoing.

 

“change of control transaction” shall mean:

 

(i)after the Closing Date, any Person or two or more Persons acting in concert
(other than Permitted Holders or the Company, any Subsidiary of the Company or
any successor entity thereto) shall have acquired beneficial ownership, directly
or indirectly, of Capital Stock of Franchise Group New Holdco, LLC (“Global
Parent”) (or other securities convertible into such Capital Stock) representing
20% or more of the combined voting power of all Capital Stock of Global Parent,

 

(ii)during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of the Company such that a majority of the members of such Board of
Directors are not Continuing Directors,

 

(iii)after the Closing Date, Global Parent fails to own and control, directly or
indirectly, 100% of the Capital Stock (other than directors’ qualifying shares,
issuances pursuant to any equity incentive plan or similar plan, or other
nominal issuance in order to comply with local laws) of each other Loan Party
(as such term is defined in the Credit Agreement) (other than as permitted by
Section 6.10 of the Credit Agreement),

 

(iv)after the Closing Date, the Specified Holders fail to own and control,
directly or indirectly, Capital Stock in Global Parent or the Company, as
applicable, in an aggregate amount equal to 80% or greater than the aggregate
amount of Capital Stock of Global Parent and the Company, as applicable, that is
owned and controlled directly by the Specified Holders immediately following the
Closing (in each case, on a fully-diluted basis (and taking into account all
Capital Stock of Global Parent and the Company that the Specified Holders may
have the right to acquire pursuant to any option right); provided, that any
exchange of Capital Stock of Global Parent held by the Specified Holders for
Capital Stock of the Company effectuated by the Specified Holders, the Company
or Global Parent after the Closing Date shall be disregarded for purposes of
this clause (iv), or

 

(v)the occurrence of a Change of Management after the Closing Date.

 





- 8 -





“Change of Management” shall mean that Brian Kahn’s direct or indirect
management responsibilities of Franchise Group Intermediate Holdco, LLC are
materially diminished from those held by him as of the Closing, in each case,
other than as a result of (a) death or (b) physical or mental incapacity.

 

“Continuing Director” shall mean (1) any member of the Board of Directors of the
Company who was a director (or comparable manager) of the Company on the date
hereof and (2) any individual who becomes a member of the Board of Directors of
the Company after the date hereof if such individual was approved, appointed, or
nominated for election to the Board of Directors of the Company by either a
majority of the Permitted Holders or a majority of the Continuing Directors.

 

“Credit Agreement” shall mean that certain Credit Agreement, dated as of
February 14, 2020, as amended, restated, supplemented, or otherwise modified
from time to time, by and among, Franchise Group Intermediate Holdco, LLC, a
Delaware limited liability company (“Lead Borrower”), as a borrower, Merger Sub,
as a borrower (which, on the Closing Date, shall be merged with and into Target,
with Target surviving such merger as a borrower), certain other Subsidiaries of
Lead Borrower from time to time party thereto as borrowers, Global Parent, as a
guarantor, certain Subsidiaries of Lead Borrower from time to time party thereto
as guarantors, the lenders from time to time party, GACP Finance Co., LLC, a
Delaware limited liability company, in its capacity as administrative agent for
each lender, and Kayne Solutions Fund, L.P., a Delaware limited partnership, in
its capacity as collateral agent.

 

“Permitted Holders” shall mean (a) Vintage Capital Management, LLC, (b) Brian
Kahn, (c) Lauren Kahn, (d) Tributum, L.P., (e) Stefac LP, (f) Vintage Tributum,
L.P., (g) Kahn Capital Management, LLC, (h) Vintage Vista GP, LLC, (i) Andrew
Laurence, (j) B. Riley FBR, Inc., (k) Bryant R. Riley, (l) any direct or
indirect current or former equityholders of Buddy’s Newco, LLC or Global Parent,
(m) Samjor Family LP, (n) Vintage RTO, L.P. and (o) any Affiliates, general
partners, limited partners, investment managers, investment advisors, investment
funds or direct or indirect equity holders, successors or assigns of any of the
foregoing.

 

“Specified Holders” shall mean (a) Samjor Family LP, and (b) Brian Kahn.

 

6. Remedies. The parties hereto agree that irreparable damage would occur and
that they would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without proof of actual damages and without the requirement to
post any bond or other security, this being in addition to any other remedy to
which any such party is entitled at law or in equity.

 



- 9 -

 

 

7. Miscellaneous.

 

(a)Notices. Except for notices that are specifically required by the terms of
this Agreement to be delivered orally, all notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be deemed
given, delivered and/or provided (i) when delivered personally or when sent by
e-mail of a .pdf attachment (provided no notice of non-delivery is generated),
or (ii) on the next Business Day when dispatched for overnight delivery by
Federal Express or a similar courier, in either case, to the parties hereto at
the following addresses (or at such other address for a party hereto as shall be
specified by like notice):

 

if to the Company, to:

 

Franchise Group, Inc.

1716 Corporate Landing Parkway

Virginia Beach, VA 23454

Email: tiffany.mcwaters@libtax.com

Attention: Tiffany McMillan-McWaters

with a copy to:

 

Vintage Capital Management, LLC

4705 S. Apopka Vineland Road, Suite 210
Orlando, FL 32819

Email: bkahn@vintcap.com

Attention: Brian Kahn

 

and

 

Troutman Sanders LLP

600 Peachtree Street NE

Suite 3000

Atlanta, GA 30308

Email: David.Ghegan@troutman.com

Attention: David W. Ghegan

and

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Email: rleaf@willkie.com; dmun@willkie.com

Attention: Russell L. Leaf; Daniel Mun

 

if to the Subscriber, to:

 

Kayne FRG Holdings, L.P.

1800 Avenue of the Stars, 3rd Floor

Los Angeles CA 90067

Attention: Seth Zeleznik

Email: szeleznik@kaynecapital.com

Telephone No.: (424) 581-3809





 



- 10 -

 

 

with a copy to:

 

Paul Hastings LLP

515 S. Flower Street, 25th Floor

Los Angeles, CA 90071

Email: JenniferHildebrandt@paulhastings.com

Attention: Jennifer B. Hildebrandt

 

(b)Further Assurances. The parties agree to execute and deliver to each other
such other documents and to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.

 

(c)Exclusivity of Representations and Warranties; No Limitation of Other
Representations or Warranties.

 

(i)The representations and warranties made by the Subscriber in Section 3 of
this Agreement and those contained in the Accredited Investor Questionnaire
delivered by the Subscriber in connection with this Subscription (the
“Questionnaire”) are the exclusive representations and warranties made by the
Subscriber in connection with the Subscription. The Company hereby acknowledges
that none of the Subscriber, any of its Subsidiaries, any of their respective
equity holders or Representatives, or any other person, has made or is making
any other express or implied representation or warranty with respect to the
Subscriber, including any information provided or made available to the Company
or its Subsidiaries or Representatives, in anticipation or contemplation of the
Subscription. Nothing in any representation or warranty in this Agreement or the
Questionnaire shall in any way limit or restrict the scope, applicability or
meaning of any other representation or warranty made by the Subscriber in this
Agreement or the Questionnaire.

 

 

 

(ii)The representations and warranties made by the Company in Section 4 of this
Agreement are the exclusive representations and warranties made by the Company
in connection with the Subscription. The Subscriber hereby acknowledges that
none of the Company, any of its Subsidiaries, any of their respective equity
holders or Representatives, or any other person, has made or is making any other
express or implied representation or warranty with respect to the Company and
its Subsidiaries or any of their respective businesses, operations, assets or
liabilities, including any information provided or made available to the
Subscriber or its Representatives, in anticipation or contemplation of the
Subscription. Nothing in any representation or warranty in this Agreement shall
in any way limit or restrict the scope, applicability or meaning of any other
representation or warranty made by the Company or its Subsidiaries in this
Agreement.

 

(d)Waivers and Amendments.

 

(i)At any time prior to the Closing, each party hereto may (A) extend the time
for the performance of any of the obligations or other acts of the other party
hereto or (B) subject to the proviso to the first sentence of Section 7(d)(iii)
of this Agreement and to the extent permitted by Applicable Law, waive
compliance with any of the agreements or conditions contained herein. Any
agreement on the part of any party hereto to any such extension or waiver shall
be valid only if set forth in an instrument in writing signed on behalf of such
party hereto.

 



- 11 -

 





 

(ii)The failure of any party to this Agreement to exercise any of its rights
under this Agreement or otherwise shall not constitute a waiver by such party of
such right.

 

 

(iii)This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties hereto; provided, that notwithstanding anything
herein to the contrary, Section 7(h) (and any provision of this Agreement to the
extent a modification, waiver or termination of such provision would modify the
substance of any of the foregoing provisions) may not be modified, waived or
terminated in a manner that impacts or is adverse in any respect to a
Non-Recourse Party without the prior written consent of such Non-Recourse Party.

 

(e)Severability. Except as expressly set forth in this Agreement, if any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible to the fullest extent permitted by Applicable Law in an
acceptable manner to the end that the Subscription is fulfilled to the extent
possible.

 

(f)Entire Agreement. This Agreement (including the Schedules hereto), the Merger
Agreement and that certain registration rights agreement, dated as of the date
hereof, by and between the Company and the Subscriber, constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the parties hereto with respect to the subject matter hereof and
thereof.

 

(g)No Third-Party Beneficiaries. Except with respect to the Non-Recourse
Parties, who are intended express third-party beneficiaries of the provisions of
Section 7(h), this Agreement (including the Exhibits and Schedules hereto) is
not intended to confer upon any person other than the parties hereto any rights,
benefits or remedies.

 

(h)No Recourse. Except for any party who is a signatory to this Agreement, and
only to the extent of such party’s obligations hereunder, no former, current or
future direct or indirect equity holders, controlling persons, stockholders,
directors, officers, employees, members, managers, agents, trustees, Affiliates,
general or limited partners or assignees of the Company or the Subscriber or of
any former, current or future direct or indirect equity holder, controlling
person, stockholder, director, officer, employee, member, manager, trustee,
general or limited partner, Affiliate, agent or assignee of the Company or the
Subscriber (collectively, “Non-Recourse Parties”) shall have any liability or
obligation for any of the representations, warranties, covenants, agreements,
obligations or liabilities of the Company or the Subscriber, as applicable,
under this Agreement or of or for any Action based on, in respect of, or by
reason of, the Subscription, (including the breach, termination or failure to
consummate the Subscription), whether based on contract, tort or strict
liability, by the enforcement of any assessment, by any legal or equitable
proceeding, by virtue of any Applicable Law or otherwise and whether by or
through attempted piercing of the corporate or partnership veil, by or through a
claim by or on behalf of a party who is a signatory to this Agreement or any
other person or otherwise. The parties hereto hereby agree that the Non-Recourse
Parties shall be express third party beneficiaries of this Section 7(h).

 

(i)Successors and Assigns. Subject to the provisions of Section 7(n), all the
terms and provisions of this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

 

(j)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the Applicable Laws of the State of Delaware, regardless of the
Applicable Laws that might otherwise govern under applicable principles of
conflicts of Applicable Laws thereof.

 

- 12 -

 



(k)Exclusive Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware (or in the event, but only in the event, that such
court does not have subject matter jurisdiction over such action or proceeding,
the Superior Court of the State of Delaware (Complex Commercial Division) or, if
subject matter jurisdiction over the action or proceeding is vested exclusively
in the federal courts of the United States of America, the United States
District Court for the District of Delaware) (such courts, the “Chosen Courts”).
In addition, each of the parties hereto irrevocably (a) submits itself to the
exclusive jurisdiction of the Chosen Courts for the purpose of any Action
directly or indirectly based upon, relating to or arising out of this Agreement
or the Subscription, or any related agreement, certificate or other document
delivered in connection therewith or the negotiation, execution, interpretation,
enforcement or performance hereof or thereof, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from the Chosen Courts and (c) agrees that it will not bring any
action relating to this Agreement or the Subscription in any court other than
the Chosen Courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any Action with respect to this Agreement or the Subscription, or any related
agreement, certificate or other document delivered in connection therewith or
the negotiation, execution, interpretation, enforcement or performance hereof or
thereof, (x) any claim that it is not personally subject to the jurisdiction of
the Chosen Courts for any reason other than the failure to serve in accordance
with this Section 7(k), (y) any claim that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in the Chosen Courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (z) to the fullest extent permitted by the applicable Law, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter of this Agreement, may
not be enforced in or by such courts. Each of the parties hereto hereby
irrevocably consents to service being made through the notice procedures set
forth in Section 7(a) and agrees that service of any process, summons, notice or
document by email or mail to the respective addresses set forth in Section 7(a)
shall be effective service of process for any Action in connection with this
Agreement or the Subscription. Nothing in this Section 7(k) shall affect the
right of any party hereto to serve legal process in any other manner permitted
by Applicable Law.

 

(l)WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE OF SERVICES THEREUNDER
OR RELATED THERETO. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A CLAIM, (B) SUCH PARTY HAS
CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(l).

 



- 13 -

 

(m)Survival of Provisions; Knowledge.

 



(i)The representations and warranties made by the parties hereto in Section 3
and Section 4 hereof shall survive the Closing until the first anniversary of
the Closing, and any claim with respect thereto must be made prior to the
expiration of such survival period; provided, that if any claim with respect
thereto is made prior to the expiration of such survival period, then the
applicable representation or warranty that is the subject of such claim shall
survive until such time as such claim is finally resolved by the parties or
finally determined by a court of competent jurisdiction and is non-appealable.
The covenants and agreements made by the parties hereto shall survive the
Closing in accordance with their terms.

 

(ii)The Company shall not be liable to the Subscriber based upon or arising out
of any inaccuracy in or breach of any of the representations or warranties of
the Company contained in this Agreement to the extent that any such inaccuracy
or breach was within the Knowledge of the Subscriber on or prior to the date
hereof.

 

(n)Assignment. No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party to this Agreement; provided, that the Subscriber may assign any of its
rights or obligation under this Agreement, in whole or in part, to an Affiliate
of the Subscriber without the prior written consent of the Company, except that
any such assignment shall not receive the Subscriber of its obligations under
this Agreement.

 

(o)Defined Terms; Interpretation. Except as otherwise expressly provided herein,
capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement. For purposes of this Agreement,
(1) “Knowledge” means with respect to any party hereto the actual (but not
constructive or imputed) knowledge of such party hereto or, if applicable, the
executive officers of such party hereto (except with respect to Section 7(m)(ii)
hereof, after due inquiry of such party hereto or, if applicable, the officers
of such party hereto with oversight responsibilities for the matter in
question), (2) “Subscriber Material Adverse Effect” means any change, effect,
event, circumstance, occurrence or state of facts that prevents or materially
impairs or materially delays the ability of the Subscriber to consummate the
Subscription, (3) “Representatives” means, with respect to any Person, such
Person’s Affiliates and direct and indirect equity holders and its and their
respective directors, officers, employees, agents, representatives, consultants
and advisors and (4) “Company Material Adverse Effect” means any state of facts,
change, event, circumstance, condition, development, effect or occurrence that,
individually or in the aggregate, (a) has had, or would reasonably be expected
to have, a material adverse effect on the assets, properties, financial or other
condition or results of operations of the Company and its Subsidiaries, taken as
a whole, or (b) prevents or materially delays, or would reasonably be expected
to prevent or materially delay, the consummation of the transactions
contemplated hereby; provided, however, that in determining whether there has
been a Company Material Adverse Effect, any state of facts, change, event,
circumstance, condition, development, effect or occurrence arising out of, or
resulting from any of the following shall be disregarded: (i) general economic,
business, industry, trade or credit, financial or capital market conditions
(whether in the United States or internationally), including any conditions
affecting generally the industries or markets in which the Company and its
Subsidiaries operates; (ii) except with respect to the representations and
warranties set forth in Section 4(f), the taking of any action expressly
required by this Agreement, the Merger Agreement or the Related Agreements;
(iii) except with respect to the representations and warranties set forth in
Section 4(f), the negotiation, entry into and announcement of this Agreement,
the Merger Agreement or pendency or consummation of the Merger, including any
Action in connection with the Merger; (iv) the taking of any action at the
written request of Parent; (v) pandemics, earthquakes, tornados, hurricanes,
floods, acts of God and other similar force majeure events; (vi) acts of war
(whether declared or not declared), sabotage, terrorism, military actions or the
escalation thereof; (vii) any changes in Applicable Laws, regulations or
accounting rules, including GAAP or interpretations thereof, or any changes in
general legal, regulatory, trade or political conditions; and (viii) the failure
by any member of the Company and its Subsidiaries to meet any projections,
estimates or budgets for any period prior to, on or after the date of this
Agreement, except that any state of facts, change, event, circumstance,
condition, development, effect or occurrence giving rise to such failure may be
taken into account in determining whether there has been a “Company Material
Adverse Effect”; provided, that notwithstanding the foregoing, in the case of
the foregoing clauses (i), (v), (vi) and (vii) of this definition, any such
state of facts, change, event, circumstance, condition, development, effect or
occurrence that has a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, relative to other participants operating in the
same or similar businesses or industries as the Company and its Subsidiaries,
may be taken into account in determining whether a “Company Material Adverse
Effect” has occurred. The provisions of Section 1.1 of the Merger Agreement are
incorporated herein by reference, mutatis mutandis.

 

- 14 -

 



(p)Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. Facsimile signatures or signatures received
as a .pdf attachment to electronic mail shall be treated as original signatures
for all purposes of this Agreement.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



- 15 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 

 

 THE COMPANY:    FRANCHISE GROUP, INC.         







 

 

 By:       Name: Eric Seeton     Title: Chief Financial Officer  

 

 



 

 

 

 

 

 

 



[Signature Page to Kayne Subscription Agreement]





 

 













 THE SUBSCRIBER:    KAYNE FRG HOLDINGS, L.P.          By: KAFRG Investors GP,
LLC     Its: General Partner  

 







 

 By:       Name:     Title:  

 

 

 

 

 

 

 





[Signature Page to Kayne Subscription Agreement]





 

SCHEDULE 5(b)

Minority Equity Interests

 

The Company owns approximately 18.3% of Trilogy Software Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

